ORDER
| Considering the Joint Petition for Interim Suspension filed by respondent, Jade R. Blasingame, and the Office of Disciplinary Counsel,
IT IS ORDERED that Jade R. Blasin-game, Louisiana Bar Roll number 30822, be and she hereby is suspended from the practice of law on an interim basis pursuant tó Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order, is effective immediately-
NEW ORLEANS, LOUISIANA, this _day of_, 2016. FOR THE COURT:
/s/ John L. Weimer
/s/ Justice, Supreme Court of Louisiana